Exhibit 10.7

Safety Insurance Group, Inc.

2002 Management Omnibus Incentive Plan, as Amended


--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

ARTICLE 1 Establishment, Objectives, and Duration

 

1

 

ARTICLE 2 Definitions

 

1

 

ARTICLE 3 Administration

 

5

 

ARTICLE 4 Shares Subject to the Plan and Maximum Awards

 

5

 

ARTICLE 5 Eligibility and Participation

 

6

 

ARTICLE 6 Options

 

7

 

ARTICLE 7 Stock Appreciation Rights

 

8

 

ARTICLE 8 Restricted Stock

 

10

 

ARTICLE 9 Termination of Service

 

11

 

ARTICLE 10 Restrictions on Shares

 

12

 

ARTICLE 11 Performance Measures

 

12

 

ARTICLE 12 Beneficiary Designation

 

13

 

ARTICLE 13 Rights of Participants

 

13

 

ARTICLE 14 Change in Control

 

13

 

ARTICLE 15 Amendment, Modification, and Termination

 

14

 

ARTICLE 16 Withholding

 

15

 

ARTICLE 17 Indemnification

 

15

 

ARTICLE 18 Successors

 

15

 

ARTICLE 19 Legal Construction

 

16

 

i


--------------------------------------------------------------------------------


Safety Insurance Group, Inc.

2002 Management Omnibus Incentive Plan, as Amended


ARTICLE 1


ESTABLISHMENT, OBJECTIVES, AND DURATION


1.1          ESTABLISHMENT OF THE PLAN.  SAFETY INSURANCE GROUP, INC., A
CORPORATION ORGANIZED AND EXISTING UNDER DELAWARE LAW (HEREINAFTER REFERRED TO
AS THE “COMPANY”), HEREBY ESTABLISHES AN INCENTIVE COMPENSATION PLAN TO BE KNOWN
AS THE “SAFETY INSURANCE GROUP, INC. 2002 MANAGEMENT OMNIBUS INCENTIVE PLAN, AS
AMENDED” (HEREINAFTER REFERRED TO AS THE “PLAN”), AS SET FORTH IN THIS
DOCUMENT.  THE PLAN PERMITS THE GRANT OF NONQUALIFIED STOCK OPTIONS, INCENTIVE
STOCK OPTIONS, STOCK APPRECIATION RIGHTS, AND RESTRICTED STOCK.


THE PLAN FIRST BECAME EFFECTIVE WHEN APPROVED BY THE BOARD ON JUNE 25, 2002. 
THE PLAN, AS AMENDED, WILL BECOME EFFECTIVE ON MAY 19, 2006 IF IT IS APPROVED BY
THE STOCKHOLDERS AT THE 2006 ANNUAL MEETING.  THE PLAN SHALL REMAIN IN EFFECT AS
PROVIDED IN SECTION 1.3 HEREOF.


1.2          OBJECTIVES OF THE PLAN.  THE OBJECTIVES OF THE PLAN ARE TO OPTIMIZE
THE PROFITABILITY AND GROWTH OF THE COMPANY THROUGH INCENTIVES WHICH ARE
CONSISTENT WITH THE COMPANY’S GOALS AND WHICH LINK THE PERSONAL INTERESTS OF
PARTICIPANTS TO THOSE OF THE COMPANY’S SHAREHOLDERS; TO PROVIDE PARTICIPANTS
WITH AN INCENTIVE FOR EXCELLENCE IN INDIVIDUAL PERFORMANCE; AND TO PROMOTE
TEAMWORK AMONG PARTICIPANTS.

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants who make
significant contributions to the Company’s success and to allow Participants to
share in the success of the Company.


1.3          DURATION OF THE PLAN.  THE PLAN SHALL REMAIN IN EFFECT, SUBJECT TO
THE RIGHT OF THE BOARD TO AMEND OR TERMINATE THE PLAN AT ANY TIME PURSUANT TO
ARTICLE 15 HEREOF, UNTIL ALL SHARES SUBJECT TO IT SHALL HAVE BEEN PURCHASED OR
ACQUIRED ACCORDING TO THE PLAN’S PROVISIONS.


ARTICLE 2


DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and, when the meaning is intended, the initial letter of the word shall
be capitalized:

 




--------------------------------------------------------------------------------



2.1          “AFFILIATE” MEANS ANY PERSON OR ENTITY WHICH, AT THE TIME OF
REFERENCE, DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS
OR IS CONTROLLED BY THE COMPANY.


2.2          “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER THIS
PLAN OF NONQUALIFIED STOCK OPTIONS, INCENTIVE STOCK OPTIONS, STOCK APPRECIATION
RIGHTS, OR RESTRICTED STOCK.


2.3          “AWARD AGREEMENT” MEANS AN AGREEMENT ENTERED INTO BY THE COMPANY
AND EACH PARTICIPANT SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO AWARDS
GRANTED UNDER THE PLAN.


2.4          “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


2.5          “CAUSE” MEANS (I) THE WILLFUL ENGAGING BY THE PARTICIPANT IN
MISCONDUCT THAT IS DEMONSTRABLY INJURIOUS TO THE COMPANY (MONETARILY OR
OTHERWISE), AS DETERMINED BY THE BOARD IN ITS SOLE DISCRETION, (II) THE
PARTICIPANT’S CONVICTION OF, OR PLEADING GUILTY OR NOLO CONTENDERE TO, A FELONY
INVOLVING MORAL TURPITUDE, (III) THE PARTICIPANT’S VIOLATION OF ANY
CONFIDENTIALITY, NON-SOLICITATION, OR NON-COMPETITION COVENANT TO WHICH THE
PARTICIPANT IS SUBJECT, OR (IV) THE PARTICIPANT’S POOR PERFORMANCE, AS
DETERMINED BY THE BOARD, BASED ON REASONABLE BUSINESS OBJECTIVES, AFTER WRITTEN
NOTICE FROM THE COMPANY AND A REASONABLE OPPORTUNITY TO CORRECT SUCH POOR
PERFORMANCE.


2.6          “CHANGE IN CONTROL” WILL BE DEEMED TO HAVE OCCURRED AS OF THE FIRST
DAY ANY OF THE FOLLOWING EVENTS OCCURS:


(A)           THE CLOSING OF ANY MERGER, COMBINATION, CONSOLIDATION OR SIMILAR
BUSINESS TRANSACTION INVOLVING THE COMPANY IN WHICH THE HOLDERS OF SHARES
IMMEDIATELY PRIOR TO SUCH CLOSING ARE NOT THE HOLDERS, DIRECTLY OR INDIRECTLY,
OF A MAJORITY OF THE ORDINARY VOTING SECURITIES OF THE SURVIVING PERSON IN SUCH
TRANSACTION IMMEDIATELY AFTER SUCH CLOSING;


(B)           THE CLOSING OF ANY SALE OR TRANSFER BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO AN ACQUIRING PERSON IN WHICH THE HOLDERS OF
SHARES IMMEDIATELY PRIOR TO SUCH CLOSING ARE NOT THE HOLDERS OF A MAJORITY OF
THE ORDINARY VOTING SECURITIES OF THE ACQUIRING PERSON IMMEDIATELY AFTER SUCH
CLOSING; OR


(C)           THE CLOSING OF ANY SALE BY THE HOLDERS OF SHARES OF AN AMOUNT OF
SHARES THAT EQUALS OR EXCEEDS A MAJORITY OF THE SHARES IMMEDIATELY PRIOR TO SUCH
CLOSING TO A PERSON IN WHICH THE HOLDERS OF THE SHARES IMMEDIATELY PRIOR TO SUCH
CLOSING ARE NOT THE HOLDERS OF A MAJORITY OF THE ORDINARY VOTING SECURITIES OF
SUCH PERSON IMMEDIATELY AFTER SUCH CLOSING.


2.7          “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME.


2.8          “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD, AS
SPECIFIED IN ARTICLE 3 HEREIN, OR SUCH OTHER COMMITTEE APPOINTED BY THE BOARD TO
ADMINISTER THE PLAN WITH RESPECT TO GRANTS OF AWARDS.

2




--------------------------------------------------------------------------------



2.9          “COMPANY” MEANS SAFETY INSURANCE GROUP, INC., A CORPORATION
ORGANIZED AND EXISTING UNDER DELAWARE LAW, AND ANY SUCCESSOR THERETO AS PROVIDED
IN ARTICLE 19 HEREIN.


2.10        “CONSULTANT” MEANS AN INDEPENDENT CONTRACTOR WHO IS PERFORMING
CONSULTING SERVICES FOR ONE OR MORE ENTITIES IN THE GROUP AND WHO IS NOT AN
EMPLOYEE OF ANY ENTITY IN THE GROUP.


2.11        “DIRECTOR” MEANS A MEMBER OF THE BOARD OR A MEMBER OF THE BOARD OF
DIRECTORS OF AN AFFILIATE.


2.12        “DISABILITY” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN THE
LONG-TERM DISABILITY PLAN MAINTAINED BY THE COMPANY, OR IF NO SUCH PLAN EXISTS,
AT THE DISCRETION OF THE COMMITTEE.


2.13        “EMPLOYEE” MEANS ANY EMPLOYEE OF THE GROUP, INCLUDING ANY EMPLOYEES
WHO ARE ALSO DIRECTORS.  NONEMPLOYEE DIRECTORS AND CONSULTANTS SHALL NOT BE
CONSIDERED EMPLOYEES UNDER THIS PLAN.


2.14        “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
FROM TIME TO TIME, OR ANY SUCCESSOR ACT THERETO.


2.15        “EXERCISE PRICE” MEANS THE PRICE AT WHICH A SHARE MAY BE PURCHASED
BY A PARTICIPANT PURSUANT TO AN OPTION.


2.16        “FAIR MARKET VALUE” SHALL BE DETERMINED IN GOOD FAITH BY THE
COMMITTEE.


2.17        “FREESTANDING SAR” MEANS AN SAR THAT IS GRANTED INDEPENDENTLY OF ANY
OPTIONS, AS DESCRIBED IN ARTICLE 7 HEREIN.


2.18        “GOOD REASON” MEANS, WITH RESPECT TO AN EMPLOYEE, (A) A MATERIAL
REDUCTION IN AN EMPLOYEE’S AUTHORITY, PERQUISITES, POSITION OR RESPONSIBILITIES
(OTHER THAN SUCH A REDUCTION IN PERQUISITES WHICH AFFECTS ALL OF THE COMPANY’S
SENIOR EXECUTIVES ON A SUBSTANTIALLY EQUAL OR PROPORTIONATE BASIS), (B) THE
RELOCATION OF THE EMPLOYEE’S PRIMARY PLACE OF BUSINESS OR THE RELOCATION OF THE
EMPLOYEE TO ANOTHER COMPANY (OR AFFILIATE) OFFICE MORE THAN 75 MILES FROM THE
LOCATION OF THE EMPLOYEE’S PRINCIPAL OFFICE, OR, IF APPLICABLE, (C) THE
EMPLOYEE’S EMPLOYER’S WILLFUL, MATERIAL VIOLATION OF ITS OBLIGATIONS UNDER HIS
OR HER EMPLOYMENT AGREEMENT, IN EACH CASE, AFTER 60 DAYS PRIOR WRITTEN NOTICE TO
THE EMPLOYEE’S EMPLOYER AND ITS BOARD OF DIRECTORS AND THE EMPLOYEE’S EMPLOYER’S
FAILURE THEREAFTER TO CURE SUCH REDUCTION OR VIOLATION.


2.19        “GROUP” MEANS THE COMPANY AND THE AFFILIATES.


2.20        “INCENTIVE STOCK OPTION” OR “ISO” MEANS AN OPTION TO PURCHASE SHARES
GRANTED UNDER ARTICLE 6 HEREIN AND WHICH IS DESIGNATED AS AN INCENTIVE STOCK
OPTION INTENDED TO MEET THE REQUIREMENTS OF CODE SECTION 422.


2.21        “NAMED EXECUTIVE OFFICER” MEANS A PARTICIPANT WHO, AS OF THE DATE OF
VESTING AND/OR PAYOUT OF AN AWARD, AS APPLICABLE, IS ONE OF THE GROUP OF
“COVERED

3




--------------------------------------------------------------------------------



EMPLOYEES,” AS DEFINED IN THE REGULATIONS PROMULGATED UNDER CODE SECTION 162(M),
OR ANY SUCCESSOR STATUTE.


2.22        “NONEMPLOYEE DIRECTOR” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM
IN RULE 16B-3 OF THE EXCHANGE ACT.


2.23        “NONQUALIFIED STOCK OPTION” OR “NQSO” MEANS AN OPTION TO PURCHASE
SHARES GRANTED UNDER ARTICLE 6 HEREIN AND WHICH IS NOT INTENDED TO MEET THE
REQUIREMENTS OF CODE SECTION 422.


2.24        “OPTION” MEANS AN INCENTIVE STOCK OPTION OR A NONQUALIFIED STOCK
OPTION, AS DESCRIBED IN ARTICLE 6 HEREIN.


2.25        “OUTSIDE DIRECTOR” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM
UNDER THE REGULATIONS PROMULGATED WITH RESPECT TO CODE SECTION 162(M).


2.26        “PARTICIPANT” MEANS A CURRENT OR FORMER EMPLOYEE, DIRECTOR, OR
CONSULTANT WHO HAS OUTSTANDING AN AWARD GRANTED UNDER THE PLAN.


2.27        “PERFORMANCE-BASED EXCEPTION” MEANS THE PERFORMANCE-BASED EXCEPTION
FROM THE TAX DEDUCTIBILITY LIMITATIONS OF CODE SECTION 162(M).


2.28        “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH THE TRANSFER
OF SHARES OF RESTRICTED STOCK IS LIMITED IN SOME WAY (BASED ON THE PASSAGE OF
TIME, THE ACHIEVEMENT OF PERFORMANCE GOALS, OR UPON THE OCCURRENCE OF OTHER
EVENTS AS DETERMINED BY THE COMMITTEE, AT ITS DISCRETION), AND THE SHARES ARE
SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE, AS PROVIDED IN ARTICLE 8 HEREIN.


2.29        “PERSON” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN SECTION
3(A)(9) OF THE EXCHANGE ACT AND USED IN SECTIONS 13(D) AND 14(D) THEREOF,
INCLUDING A “GROUP,” AS DEFINED IN SECTION 13(D) THEREOF.


2.30        “RESTRICTED STOCK” MEANS AN AWARD GRANTED TO A PARTICIPANT PURSUANT
TO ARTICLE 8 HEREIN.


2.31        “SHARES” MEANS THE SHARES OF COMMON STOCK OF THE COMPANY, PAR VALUE
$0.01 PER SHARE, SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 4.2 HEREIN.


2.32        “STOCK APPRECIATION RIGHT” OR “SAR” MEANS AN AWARD, GRANTED ALONE OR
IN CONNECTION WITH A RELATED OPTION, DESIGNATED AS AN SAR, PURSUANT TO THE TERMS
OF ARTICLE 7 HEREIN.


2.33        “TANDEM SAR” MEANS AN SAR THAT IS GRANTED IN CONNECTION WITH A
RELATED OPTION PURSUANT TO ARTICLE 7 HEREIN.


2.34        “TERMINATION OF SERVICE” MEANS, IF AN EMPLOYEE, TERMINATION OF
EMPLOYMENT WITH ALL ENTITIES IN THE GROUP, IF A DIRECTOR, TERMINATION OF SERVICE
ON THE BOARD AND THE BOARD OF DIRECTORS OF ANY AFFILIATE, AS APPLICABLE, AND IF
A CONSULTANT, TERMINATION OF THE CONSULTING RELATIONSHIP WITH ALL ENTITIES IN
THE GROUP.

4




--------------------------------------------------------------------------------



ARTICLE 3


ADMINISTRATION


3.1          THE COMMITTEE.  THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE. 
TO THE EXTENT THE COMPANY DEEMS IT TO BE NECESSARY OR DESIRABLE WITH RESPECT TO
ANY AWARDS MADE HEREUNDER, THE MEMBERS OF THE COMMITTEE MAY BE LIMITED TO
NONEMPLOYEE DIRECTORS OR OUTSIDE DIRECTORS, WHO SHALL BE APPOINTED FROM TIME TO
TIME BY, AND SHALL SERVE AT THE DISCRETION OF, THE BOARD.


3.2          AUTHORITY OF THE COMMITTEE.  EXCEPT AS LIMITED BY LAW OR BY THE
ARTICLES OF INCORPORATION OR THE BY-LAWS OF THE COMPANY, AND SUBJECT TO THE
PROVISIONS HEREIN, THE COMMITTEE SHALL HAVE FULL POWER TO SELECT THE PERSONS WHO
SHALL PARTICIPATE IN THE PLAN; DETERMINE THE SIZES AND TYPES OF AWARDS;
DETERMINE THE TERMS AND CONDITIONS OF AWARDS IN A MANNER CONSISTENT WITH THE
PLAN; CONSTRUE AND INTERPRET THE PLAN AND ANY AGREEMENT OR INSTRUMENT ENTERED
INTO UNDER THE PLAN AS THEY APPLY TO PARTICIPANTS; ESTABLISH, AMEND, OR WAIVE
RULES AND REGULATIONS FOR THE PLAN’S ADMINISTRATION AS THEY APPLY TO
PARTICIPANTS; AND (SUBJECT TO THE PROVISIONS OF ARTICLE 15 HEREIN) AMEND THE
TERMS AND CONDITIONS OF ANY OUTSTANDING AWARD TO THE EXTENT SUCH TERMS AND
CONDITIONS ARE WITHIN THE DISCRETION OF THE COMMITTEE AS PROVIDED IN THE PLAN. 
FURTHER, THE COMMITTEE SHALL MAKE ALL OTHER DETERMINATIONS WHICH MAY BE
NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN, AS THE PLAN APPLIES
TO PARTICIPANTS.  AS PERMITTED BY LAW, THE COMMITTEE MAY DELEGATE ITS AUTHORITY
AS IDENTIFIED HEREIN.


3.3          DECISIONS BINDING.  ALL DETERMINATIONS AND DECISIONS MADE BY THE
COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN AND ALL RELATED ORDERS AND
RESOLUTIONS OF THE BOARD SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS,
INCLUDING THE COMPANY, ITS SHAREHOLDERS, AFFILIATES, PARTICIPANTS, AND THEIR
ESTATES AND BENEFICIARIES.


ARTICLE 4


SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS


4.1          NUMBER OF SHARES AVAILABLE FOR GRANTS.


(A)           SUBJECT TO SECTION 4.2 HEREIN, THE MAXIMUM NUMBER OF SHARES THAT
MAY BE ISSUED PURSUANT TO AWARDS UNDER THE PLAN SHALL BE 2,500,000.  SHARES
UNDERLYING LAPSED OR FORFEITED AWARDS OF RESTRICTED STOCK SHALL NOT BE TREATED
AS HAVING BEEN ISSUED PURSUANT TO AN AWARD UNDER THE PLAN.  SHARES WITHHELD FROM
AN AWARD OF RESTRICTED STOCK TO SATISFY TAX WITHHOLDING OBLIGATIONS SHALL BE
COUNTED AS SHARES ISSUED PURSUANT TO AN AWARD UNDER THE PLAN.  SHARES THAT ARE
POTENTIALLY DELIVERABLE UNDER AN AWARD THAT EXPIRES OR IS CANCELED, FORFEITED,
SETTLED IN CASH OR OTHERWISE SETTLED WITHOUT THE DELIVERY OF SHARES SHALL NOT BE
TREATED AS HAVING BEEN ISSUED UNDER THE PLAN.  SHARES THAT ARE WITHHELD TO
SATISFY THE EXERCISE PRICE OF AN OPTION OR TAX WITHHOLDING OBLIGATIONS RELATED
TO AN OPTION OR SAR SHALL NOT BE DEEMED TO BE SHARES ISSUED UNDER THE PLAN.

5




--------------------------------------------------------------------------------



(B)           UNLESS THE COMMITTEE DETERMINES THAT CODE SECTION 162(M) WILL NOT
APPLY TO AN AWARD, OR THAT AN AWARD SHOULD NOT BE DESIGNED TO COMPLY WITH THE
PERFORMANCE-BASED EXCEPTION, THE FOLLOWING LIMITATIONS SHALL APPLY TO GRANTS OF
AWARDS UNDER THE PLAN:

(1)           OPTIONS:  THE MAXIMUM AGGREGATE NUMBER OF SHARES WITH RESPECT TO
WHICH OPTIONS MAY BE GRANTED IN ANY ONE CALENDAR YEAR TO ANY ONE PARTICIPANT
SHALL BE 1,250,000;

(2)           SARS:  THE MAXIMUM AGGREGATE NUMBER OF SHARES WITH RESPECT TO
WHICH STOCK APPRECIATION RIGHTS MAY BE GRANTED IN ANY ONE CALENDAR YEAR TO ANY
ONE PARTICIPANT SHALL BE 1,250,000; AND

(3)           RESTRICTED STOCK:  THE MAXIMUM AGGREGATE NUMBER OF SHARES OF
RESTRICTED STOCK THAT MAY BE GRANTED IN ANY ONE CALENDAR YEAR TO ANY ONE
PARTICIPANT SHALL BE 1,250,000.


4.2          ADJUSTMENTS IN AUTHORIZED SHARES.  IN THE EVENT OF ANY CHANGE IN
CORPORATE CAPITALIZATION, SUCH AS A STOCK SPLIT OR A STOCK DIVIDEND, OR A
CORPORATE TRANSACTION, SUCH AS ANY MERGER, CONSOLIDATION, SEPARATION, INCLUDING
A SPIN-OFF, OR OTHER DISTRIBUTION OF STOCK OR PROPERTY OF THE COMPANY, ANY
REORGANIZATION (WHETHER OR NOT SUCH REORGANIZATION COMES WITHIN THE DEFINITION
OF SUCH TERM IN CODE SECTION 368) OR ANY PARTIAL OR COMPLETE LIQUIDATION OF THE
COMPANY, AN ADJUSTMENT SHALL BE MADE TO THE NUMBER AND KIND OF SHARES WHICH MAY
BE DELIVERED PURSUANT TO SECTION 4.1, TO THE NUMBER, KIND AND/OR PRICE OF SHARES
SUBJECT TO OUTSTANDING AWARDS GRANTED UNDER THE PLAN, AND TO THE INDIVIDUAL
AWARD LIMITATIONS SET FORTH IN SUBSECTIONS 4.1(B)(1) THROUGH 4.1(B)(3), AS MAY
BE DETERMINED TO BE APPROPRIATE AND EQUITABLE BY THE COMMITTEE, IN ITS SOLE
DISCRETION, TO PREVENT DILUTION OR ENLARGEMENT OF RIGHTS; PROVIDED, HOWEVER,
THAT THE NUMBER OF SHARES SUBJECT TO ANY AWARD SHALL ALWAYS BE ROUNDED TO THE
NEAREST WHOLE NUMBER, WITH ONE-HALF (½) OF A SHARE ROUNDED UP TO THE NEXT WHOLE
NUMBER.


ARTICLE 5


ELIGIBILITY AND PARTICIPATION


5.1          ELIGIBILITY.  PERSONS ELIGIBLE TO PARTICIPATE IN THIS PLAN INCLUDE
ALL EMPLOYEES, DIRECTORS AND CONSULTANTS OF THE GROUP, AS DETERMINED BY THE
COMMITTEE.


5.2          ACTUAL PARTICIPATION.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE
COMMITTEE MAY, FROM TIME TO TIME, SELECT FROM ALL ELIGIBLE EMPLOYEES, DIRECTORS
AND CONSULTANTS THOSE TO WHOM AWARDS SHALL BE GRANTED AND SHALL DETERMINE THE
NATURE AND AMOUNT OF EACH AWARD.

6




--------------------------------------------------------------------------------



ARTICLE 6


OPTIONS


6.1          GRANT OF OPTIONS.  SUBJECT TO THE TERMS AND PROVISIONS OF THE PLAN,
OPTIONS MAY BE GRANTED TO PARTICIPANTS IN SUCH NUMBER (SUBJECT TO ARTICLE 4
HEREIN), AND UPON SUCH TERMS, AND AT ANY TIME AND FROM TIME TO TIME AS SHALL BE
DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT ISOS MAY BE GRANTED ONLY TO
EMPLOYEES.


6.2          AWARD AGREEMENT.  EACH OPTION GRANT SHALL BE EVIDENCED BY AN AWARD
AGREEMENT THAT SHALL SPECIFY THE EXERCISE PRICE, THE DURATION OF THE OPTION, THE
NUMBER OF SHARES TO WHICH THE OPTION PERTAINS, AND SUCH OTHER PROVISIONS AS THE
COMMITTEE SHALL DETERMINE.  THE AWARD AGREEMENT ALSO SHALL SPECIFY WHETHER THE
OPTION IS INTENDED TO BE AN ISO OR AN NQSO.


6.3          EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH GRANT OF AN OPTION
UNDER THIS PLAN SHALL BE AT LEAST EQUAL TO ONE HUNDRED PERCENT (100%) OF THE
FAIR MARKET VALUE OF A SHARE ON THE DATE THE OPTION IS GRANTED.  HOWEVER, IN THE
CASE OF AN ISO GRANTED TO A PARTICIPANT WHO, AT THE TIME THE OPTION IS GRANTED,
OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING POWER OF ALL
CLASSES OF STOCK OF THE COMPANY OR ANY SUBSIDIARY, THE EXERCISE PRICE FOR EACH
GRANT OF AN OPTION SHALL BE NOT LESS THAN ONE HUNDRED TEN PERCENT (110%) OF THE
FAIR MARKET VALUE OF A SHARE ON THE DATE THE OPTION IS GRANTED.  THE EXERCISE
PRICE WILL BE SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION
4.2 OF THE PLAN.


6.4          DURATION OF OPTIONS.  EACH OPTION GRANTED TO A PARTICIPANT SHALL
EXPIRE AT SUCH TIME AS THE COMMITTEE SHALL DETERMINE AT THE TIME OF GRANT;
PROVIDED, HOWEVER, THAT NO OPTION SHALL BE EXERCISABLE LATER THAN THE TENTH
(10TH) ANNIVERSARY DATE OF ITS GRANT.  HOWEVER, IN THE CASE OF AN ISO GRANTED TO
A PARTICIPANT WHO, AT THE TIME THE OPTION IS GRANTED, OWNS STOCK REPRESENTING
MORE THAN TEN PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY OR ANY SUBSIDIARY, SUCH OPTION SHALL NOT BE EXERCISABLE AFTER THE
EXPIRATION OF FIVE (5) YEARS FROM THE DATE SUCH OPTION IS GRANTED OR SUCH
SHORTER TERM AS THE COMMITTEE MAY DETERMINE.


6.5          EXERCISE OF OPTIONS.  OPTIONS GRANTED UNDER THIS ARTICLE 6 SHALL BE
EXERCISABLE AT SUCH TIMES AND BE SUBJECT TO SUCH RESTRICTIONS AND CONDITIONS AS
SET FORTH IN THE AWARD AGREEMENT AND AS THE COMMITTEE SHALL IN EACH INSTANCE
APPROVE, WHICH NEED NOT BE THE SAME FOR EACH GRANT OR FOR EACH PARTICIPANT.


6.6          PAYMENT.


(A)           OPTIONS GRANTED UNDER THIS ARTICLE 6 SHALL BE EXERCISED BY THE
DELIVERY OF A WRITTEN NOTICE OF EXERCISE TO THE COMPANY, SETTING FORTH THE
NUMBER OF SHARES WITH RESPECT TO WHICH THE OPTION IS TO BE EXERCISED,
ACCOMPANIED BY FULL PAYMENT FOR THE SHARES.


(B)           THE EXERCISE PRICE OF ANY OPTION SHALL BE PAYABLE TO THE COMPANY
IN FULL (I) IN CASH OR ITS EQUIVALENT, (II) IF PERMITTED BY THE COMMITTEE, BY
TENDERING

7




--------------------------------------------------------------------------------



PREVIOUSLY ACQUIRED SHARES HAVING AN AGGREGATE FAIR MARKET VALUE AT THE TIME OF
EXERCISE EQUAL TO THE TOTAL EXERCISE PRICE (PROVIDED THAT THE SHARES, OTHER THAN
SHARES PURCHASED BY THE PARTICIPANT ON THE OPEN MARKET, MUST HAVE BEEN HELD BY
THE PARTICIPANT FOR AT LEAST SIX (6) MONTHS PRIOR TO THEIR TENDER), OR (III) BY
A COMBINATION OF (I) AND (II).


(C)           IF THE COMPANY’S SHARES ARE PUBLICLY TRADED, AN OPTION MAY BE
EXERCISED BY MEANS OF A CASHLESS EXERCISE WITH THE ASSISTANCE OF A BROKER OR BY
ANY OTHER MEANS PERMITTED BY THE COMMITTEE IN ACCORDANCE WITH SUCH TERMS AND
CONDITIONS AS THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE TO BE
CONSISTENT WITH THE PLAN’S PURPOSE AND APPLICABLE LAW.


(D)           SUBJECT TO ANY GOVERNING RULES OR REGULATIONS, AS SOON AS
PRACTICABLE AFTER RECEIPT OF A WRITTEN NOTIFICATION OF EXERCISE OF AN OPTION,
PROVISIONS FOR FULL PAYMENT THEREFOR AND SATISFACTION OR PROVISION FOR
SATISFACTION OF ANY TAX WITHHOLDING OR OTHER OBLIGATIONS, THE COMPANY SHALL (I)
DELIVER TO THE PARTICIPANT, IN THE PARTICIPANT’S NAME OR THE NAME OF THE
PARTICIPANT’S DESIGNEE, A SHARE CERTIFICATE OR CERTIFICATES IN AN APPROPRIATE
AMOUNT BASED UPON THE NUMBER OF SHARES PURCHASED UNDER THE OPTION, OR (II) CAUSE
TO BE ISSUED IN THE PARTICIPANT’S NAME OR THE NAME OF THE PARTICIPANT’S
DESIGNEE, IN BOOK-ENTRY FORM, AN APPROPRIATE NUMBER OF SHARES BASED UPON THE
NUMBER OF SHARES PURCHASED UNDER THE OPTION.


6.7          NONTRANSFERABILITY OF OPTIONS.


(A)           INCENTIVE STOCK OPTIONS.  NO ISO GRANTED UNDER THE PLAN MAY BE
SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED,
OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION. FURTHER, DURING
THE LIFETIME OF A PARTICIPANT, ALL ISOS GRANTED TO SUCH PARTICIPANT UNDER THE
PLAN SHALL BE EXERCISABLE ONLY BY SUCH PARTICIPANT.


(B)           NONQUALIFIED STOCK OPTIONS.  EXCEPT AS OTHERWISE PROVIDED IN A
PARTICIPANT’S AWARD AGREEMENT, NO NQSO GRANTED UNDER THE PLAN MAY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED, OTHER
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  FURTHER, EXCEPT AS
OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD AGREEMENT, DURING THE LIFETIME OF A
PARTICIPANT, ALL NQSOS GRANTED TO SUCH PARTICIPANT UNDER THE PLAN SHALL BE
EXERCISABLE ONLY BY SUCH PARTICIPANT.


ARTICLE 7


STOCK APPRECIATION RIGHTS


7.1          GRANT OF SARS.


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, SARS MAY BE
GRANTED TO PARTICIPANTS AT ANY TIME AND FROM TIME TO TIME AS SHALL BE DETERMINED
BY THE COMMITTEE.  THE COMMITTEE MAY GRANT FREESTANDING SARS, TANDEM SARS, OR
ANY COMBINATION OF THESE FORMS OF SAR.

8




--------------------------------------------------------------------------------



(B)           THE COMMITTEE SHALL HAVE COMPLETE DISCRETION IN DETERMINING THE
NUMBER OF SARS GRANTED TO EACH PARTICIPANT (SUBJECT TO ARTICLE 4 HEREIN) AND,
CONSISTENT WITH THE PROVISIONS OF THE PLAN, IN DETERMINING THE TERMS AND
CONDITIONS PERTAINING TO SUCH SARS.


(C)           THE GRANT PRICE OF A FREESTANDING SAR SHALL EQUAL THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF GRANT OF THE SAR.  THE GRANT PRICE OF TANDEM
SARS SHALL EQUAL THE EXERCISE PRICE OF THE RELATED OPTION.


7.2          EXERCISE OF TANDEM SARS.


(A)           TANDEM SARS MAY BE EXERCISED FOR ALL OR PART OF THE SHARES SUBJECT
TO THE RELATED OPTION UPON THE SURRENDER OF THE RIGHT TO EXERCISE THE EQUIVALENT
PORTION OF THE RELATED OPTION.  A TANDEM SAR MAY BE EXERCISED ONLY WITH RESPECT
TO THE SHARES FOR WHICH ITS RELATED OPTION IS THEN EXERCISABLE.


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN TO THE CONTRARY,
WITH RESPECT TO A TANDEM SAR GRANTED IN CONNECTION WITH AN ISO: (I) THE TANDEM
SAR WILL EXPIRE NO LATER THAN THE EXPIRATION OF THE UNDERLYING ISO; (II) THE
VALUE OF THE PAYOUT WITH RESPECT TO THE TANDEM SAR MAY BE FOR NO MORE THAN ONE
HUNDRED PERCENT (100%) OF THE DIFFERENCE BETWEEN THE EXERCISE PRICE OF THE
UNDERLYING ISO AND THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO THE UNDERLYING
ISO AT THE TIME THE TANDEM SAR IS EXERCISED; AND (III) THE TANDEM SAR MAY BE
EXERCISED ONLY WHEN THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO THE ISO
EXCEEDS THE EXERCISE PRICE OF THE ISO.


7.3          EXERCISE OF FREESTANDING SARS.  FREESTANDING SARS MAY BE EXERCISED
UPON WHATEVER TERMS AND CONDITIONS THE COMMITTEE, IN ITS SOLE DISCRETION,
IMPOSES UPON THEM AND SETS FORTH IN THE AWARD AGREEMENT.


7.4          SAR AGREEMENT.  EACH SAR GRANT SHALL BE EVIDENCED BY AN AWARD
AGREEMENT THAT SHALL SPECIFY THE GRANT PRICE, THE TERM OF THE SAR, AND SUCH
OTHER PROVISIONS AS THE COMMITTEE SHALL DETERMINE.


7.5          TERM OF SARS.  THE TERM OF AN SAR GRANTED UNDER THE PLAN SHALL BE
DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT
SUCH TERM SHALL NOT EXCEED TEN (10) YEARS.


7.6          PAYMENT OF SAR AMOUNT.  UPON EXERCISE OF AN SAR, A PARTICIPANT
SHALL BE ENTITLED TO RECEIVE PAYMENT FROM THE COMPANY IN AN AMOUNT DETERMINED BY
MULTIPLYING:


(A)           THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF A SHARE ON THE
DATE OF EXERCISE OVER THE GRANT PRICE; BY


(B)           THE NUMBER OF SHARES WITH RESPECT TO WHICH THE SAR IS EXERCISED.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

9




--------------------------------------------------------------------------------



7.7          NONTRANSFERABILITY OF SARS.  EXCEPT AS OTHERWISE PROVIDED IN A
PARTICIPANT’S AWARD AGREEMENT, NO SAR GRANTED UNDER THE PLAN MAY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED, OTHER
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  FURTHER, EXCEPT AS
OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD AGREEMENT, DURING THE LIFETIME OF A
PARTICIPANT, ALL SARS GRANTED TO SUCH PARTICIPANT UNDER THE PLAN SHALL BE
EXERCISABLE ONLY BY SUCH PARTICIPANT.


ARTICLE 8


RESTRICTED STOCK


8.1          GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND PROVISIONS OF
THE PLAN, THE COMMITTEE, AT ANY TIME AND FROM TIME TO TIME, MAY GRANT SHARES OF
RESTRICTED STOCK TO PARTICIPANTS IN SUCH AMOUNTS AS THE COMMITTEE SHALL
DETERMINE.


8.2          RESTRICTED STOCK AGREEMENT.  EACH RESTRICTED STOCK GRANT SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE PERIOD(S) OF RESTRICTION,
THE NUMBER OF SHARES OF RESTRICTED STOCK GRANTED, AND SUCH OTHER PROVISIONS AS
THE COMMITTEE SHALL DETERMINE.


8.3          TRANSFERABILITY.  EXCEPT AS PROVIDED IN THIS ARTICLE 8, THE SHARES
OF RESTRICTED STOCK GRANTED HEREIN MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
ASSIGNED OR OTHERWISE ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE
PERIOD OF RESTRICTION ESTABLISHED BY THE COMMITTEE AND SPECIFIED IN THE AWARD
AGREEMENT, OR UPON EARLIER SATISFACTION OF ANY OTHER CONDITIONS, AS SPECIFIED BY
THE COMMITTEE IN ITS SOLE DISCRETION AND SET FORTH IN THE AWARD AGREEMENT. 
DURING THE LIFETIME OF A PARTICIPANT, ALL RIGHTS WITH RESPECT TO THE RESTRICTED
STOCK GRANTED TO SUCH PARTICIPANT UNDER THE PLAN SHALL BE AVAILABLE ONLY TO SUCH
PARTICIPANT.


8.4          RESTRICTIONS.


(A)           SUBJECT TO THE TERMS HEREOF, THE COMMITTEE SHALL IMPOSE SUCH
CONDITIONS AND/OR RESTRICTIONS ON ANY SHARES OF RESTRICTED STOCK GRANTED
PURSUANT TO THE PLAN AS IT MAY DEEM ADVISABLE AND AS ARE SET FORTH IN THE AWARD
AGREEMENT INCLUDING, WITHOUT LIMITATION, A REQUIREMENT THAT PARTICIPANTS PAY A
STIPULATED PURCHASE PRICE FOR EACH SHARE OF RESTRICTED STOCK, RESTRICTIONS BASED
UPON THE ACHIEVEMENT OF SPECIFIC PERFORMANCE GOALS (COMPANY-WIDE, DIVISIONAL,
AND/OR INDIVIDUAL), TIME-BASED RESTRICTIONS ON VESTING FOLLOWING THE ATTAINMENT
OF THE PERFORMANCE GOALS, AND/OR RESTRICTIONS UNDER APPLICABLE FEDERAL OR STATE
SECURITIES LAWS.


(B)           THE COMPANY SHALL RETAIN THE CERTIFICATES REPRESENTING SHARES OF
RESTRICTED STOCK IN THE COMPANY’S POSSESSION UNTIL SUCH TIME AS ALL CONDITIONS
AND/OR RESTRICTIONS APPLICABLE TO SUCH SHARES HAVE BEEN SATISFIED.


(C)           EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE 8, SHARES OF
RESTRICTED STOCK COVERED BY EACH RESTRICTED STOCK GRANT MADE UNDER THE PLAN
SHALL BECOME FREELY TRANSFERABLE BY THE PARTICIPANT AFTER THE LAST DAY OF THE
APPLICABLE PERIOD OF RESTRICTION.

10




--------------------------------------------------------------------------------



8.5          VOTING RIGHTS.  DURING THE PERIOD OF RESTRICTION, SUBJECT TO ANY
LIMITATIONS IMPOSED UNDER THE BY-LAWS OF THE COMPANY, PARTICIPANTS HOLDING
SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL VOTING RIGHTS
WITH RESPECT TO THOSE SHARES.


8.6          DIVIDENDS AND OTHER DISTRIBUTIONS.  SUBJECT TO THE COMMITTEE’S
RIGHT TO DETERMINE OTHERWISE AT THE TIME OF GRANT, DURING THE PERIOD OF
RESTRICTION, PARTICIPANTS HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER
MAY RECEIVE OR BE CREDITED WITH REGULAR DIVIDENDS PAID WITH RESPECT TO THE
UNDERLYING SHARES WHILE THEY ARE SO HELD.  THE COMMITTEE MAY APPLY ANY
RESTRICTIONS TO THE DIVIDENDS THAT THE COMMITTEE DEEMS APPROPRIATE AND AS ARE
SET FORTH IN THE AWARD AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE
PRECEDING SENTENCE, IF THE GRANT OR VESTING OF RESTRICTED STOCK AWARDED TO A
NAMED EXECUTIVE OFFICER IS DESIGNED TO COMPLY WITH THE REQUIREMENTS OF THE
PERFORMANCE-BASED EXCEPTION, THE COMMITTEE MAY APPLY ANY RESTRICTIONS IT DEEMS
APPROPRIATE TO THE PAYMENT OF DIVIDENDS DECLARED WITH RESPECT TO SUCH RESTRICTED
STOCK, SUCH THAT THE DIVIDENDS AND/OR THE RESTRICTED STOCK MAINTAIN ELIGIBILITY
FOR THE PERFORMANCE-BASED EXCEPTION.


ARTICLE 9


TERMINATION OF SERVICE

Each Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise Options and SARs, and receive unvested Shares of
Restricted Stock, following Termination of Service with the Group.  Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination of Service; provided, however,
that the following shall automatically apply to the extent different provisions
are not set forth in a Participant’s Award Agreement:


(A)           IF THE TERMINATION OF SERVICE IS BY THE COMPANY FOR CAUSE, BY A
NONEMPLOYEE DIRECTOR OR CONSULTANT FOR ANY REASON, OR BY AN EMPLOYEE WITHOUT
GOOD REASON, ALL PREVIOUSLY UNEXERCISED OPTIONS AND SARS SHALL EXPIRE AND ALL
UNVESTED RESTRICTED STOCK SHALL BE FORFEITED UPON THE DATE OF TERMINATION OF
SERVICE.


(B)           IF THE PARTICIPANT IS AN EMPLOYEE AND THE TERMINATION OF SERVICE
IS BY THE PARTICIPANT FOR GOOD REASON, ALL PREVIOUSLY UNEXERCISED OPTIONS AND
SARS MAY BE EXERCISED FOR A PERIOD OF THREE (3) MONTHS AFTER THE DATE OF THE
PARTICIPANT’S TERMINATION OF SERVICE AND ALL UNVESTED RESTRICTED STOCK SHALL BE
FORFEITED AS OF SUCH DATE.


(C)           IF THE TERMINATION OF SERVICE IS A RESULT OF THE PARTICIPANT’S
DEATH OR DISABILITY, ALL PREVIOUSLY UNEXERCISED OPTIONS AND SARS MAY BE
EXERCISED FOR A PERIOD OF 12 MONTHS AFTER THE DATE OF THE PARTICIPANT’S
TERMINATION OF SERVICE AND ALL UNVESTED RESTRICTED STOCK SHALL VEST.

11




--------------------------------------------------------------------------------



(D)           IF THE TERMINATION OF SERVICE IS BY THE COMPANY FOR ANY REASON
OTHER THAN CAUSE OR THE PARTICIPANT’S DISABILITY, ALL PREVIOUSLY UNEXERCISED
OPTIONS AND SARS MAY BE EXERCISED FOR A PERIOD OF THREE (3) MONTHS AFTER THE
DATE OF THE PARTICIPANT’S TERMINATION OF SERVICE AND ALL UNVESTED RESTRICTED
STOCK WHICH WAS NOT GRANTED DURING THE YEAR IN WHICH SUCH TERMINATION OF SERVICE
OCCURS SHALL VEST.  ANY RESTRICTED STOCK GRANTED DURING THE YEAR OF TERMINATION
OF SERVICE SHALL BE FORFEITED.


ARTICLE 10


RESTRICTIONS ON SHARES

All Shares acquired pursuant Awards granted hereunder, and Participants’ right
to exercise Options and SARS and/or receive Shares upon exercise or vesting of
an Award, shall be subject to all applicable restrictions contained in the
Company’s By-laws, shareholders agreement or insider trading policy, and any
other restrictions imposed by the Committee, including, without limitation,
restrictions under applicable securities laws, under the requirements of any
stock exchange or market upon which such Shares are then listed and/or traded,
and restrictions under any blue sky or state securities laws applicable to such
Shares.


ARTICLE 11


PERFORMANCE MEASURES

If Awards under the Plan are subject to Code Section 162(m) and the Committee
determines that such Awards should be designed to comply with the
Performance-Based Exception, the performance measure(s), the attainment of which
determine the degree of payout and/or vesting, to be used for purposes of such
Awards shall be chosen from among earnings per share, economic value added,
market share (actual or targeted growth), net income (before or after taxes),
operating income, return on assets (actual or targeted growth), return on
capital (actual or targeted growth), return on equity (actual or targeted
growth), return on investment (actual or targeted growth), gross or net
underwriting results, revenue (actual or targeted growth), share price, stock
price growth, total shareholder return, or such other performance measures as
are approved by the Committee and the Company’s shareholders.

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception, and which are held by Named Executive Officers, may not be adjusted
upward (the Committee shall retain the discretion to adjust such Awards
downward).

In the event that applicable tax laws change to permit the Committee to alter
the governing performance measures without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval.  In addition, Awards that are not
intended to qualify for the Performance-Based Exception may be based on these or
such other performance measures as the Committee may determine.

12




--------------------------------------------------------------------------------



ARTICLE 12


BENEFICIARY DESIGNATION

Subject to the terms and conditions of the Plan and applicable Award Agreement,
each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case of his or her death before he or she receives any or
all of such benefit.  Each such designation shall revoke all prior designations
by the same Participant, shall be in a form prescribed by the Company, and will
be effective only when filed by the Participant in writing during the
Participant’s lifetime with the party chosen by the Company, from time to time,
to administer the Plan.  In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.


ARTICLE 13


RIGHTS OF PARTICIPANTS


13.1        CONTINUED SERVICE.  NOTHING IN THE PLAN SHALL:


(A)           INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY TO
TERMINATE ANY PARTICIPANT’S EMPLOYMENT, SERVICE AS A DIRECTOR, OR SERVICE AS A
CONSULTANT WITH THE GROUP AT ANY TIME, OR


(B)           CONFER UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE SERVICE
OF ANY MEMBER OF THE GROUP AS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


13.2        PARTICIPATION.  PARTICIPATION IS DETERMINED BY THE COMMITTEE. NO
PERSON SHALL HAVE THE RIGHT TO BE SELECTED TO RECEIVE AN AWARD UNDER THE PLAN,
OR, HAVING BEEN SO SELECTED, TO BE SELECTED TO RECEIVE A FUTURE AWARD.


ARTICLE 14


CHANGE IN CONTROL


14.1        TREATMENT OF OUTSTANDING AWARDS.  UPON THE OCCURRENCE OF A CHANGE IN
CONTROL, UNLESS OTHERWISE SPECIFICALLY PROHIBITED UNDER APPLICABLE LAWS, OR BY
THE RULES AND REGULATIONS OF ANY GOVERNING GOVERNMENTAL AGENCIES OR NATIONAL
SECURITIES EXCHANGES:


(A)           ANY AND ALL OPTIONS AND SARS GRANTED HEREUNDER SHALL BECOME
IMMEDIATELY EXERCISABLE; AND


(B)           ANY RESTRICTION PERIODS AND RESTRICTIONS IMPOSED ON RESTRICTED
STOCK SHALL LAPSE.


14.2        TERMINATION, AMENDMENT, AND MODIFICATIONS OF CHANGE-IN-CONTROL
PROVISIONS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN OR ANY AWARD
AGREEMENT

13




--------------------------------------------------------------------------------



PROVISION, THE PROVISIONS OF THIS ARTICLE 14 MAY NOT BE TERMINATED, AMENDED, OR
MODIFIED ON OR AFTER THE DATE OF A CHANGE IN CONTROL TO AFFECT ADVERSELY ANY
AWARD THERETOFORE GRANTED UNDER THE PLAN WITHOUT THE PRIOR WRITTEN CONSENT OF
THE PARTICIPANT WITH RESPECT TO SAID PARTICIPANT’S OUTSTANDING AWARDS; PROVIDED,
HOWEVER, THAT THE BOARD, UPON RECOMMENDATION OF THE COMMITTEE, MAY TERMINATE,
AMEND, OR MODIFY THIS ARTICLE 14 AT ANY TIME AND FROM TIME TO TIME PRIOR TO THE
DATE OF A CHANGE IN CONTROL.


ARTICLE 15


AMENDMENT, MODIFICATION, AND TERMINATION


15.1        AMENDMENT, MODIFICATION, AND TERMINATION.  THE BOARD MAY AT ANY TIME
AND FROM TIME TO TIME, ALTER, AMEND, SUSPEND OR TERMINATE THE PLAN OR ANY AWARD
HEREUNDER IN WHOLE OR IN PART; PROVIDED, HOWEVER, THAT NO AMENDMENT WHICH
REQUIRES SHAREHOLDER APPROVAL IN ORDER FOR THE PLAN TO CONTINUE TO COMPLY WITH
ANY APPLICABLE TAX OR SECURITIES OR THE RULES OF ANY SECURITIES EXCHANGE ON
WHICH THE SECURITIES OF THE COMPANY ARE LISTED, SHALL BE EFFECTIVE UNLESS SUCH
AMENDMENT SHALL BE APPROVED BY THE REQUISITE VOTE OF SHAREHOLDERS OF THE COMPANY
ENTITLED TO VOTE THEREON; PROVIDED FURTHER THAT NO SUCH SHALL ALTERATION,
AMENDMENT, SUSPENSION OR TERMINATION SHALL ADVERSELY AFFECT ANY AWARD HEREUNDER
WITHOUT THE CONSENT OF THE PARTICIPANT TO WHOM SUCH AWARD SHALL HAVE BEEN MADE.


15.2        ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR
NONRECURRING EVENTS.  THE COMMITTEE MAY MAKE ADJUSTMENTS IN THE TERMS AND
CONDITIONS OF, AND THE CRITERIA INCLUDED IN, AWARDS IN RECOGNITION OF UNUSUAL OR
NONRECURRING EVENTS (INCLUDING, WITHOUT LIMITATION, THE EVENTS DESCRIBED IN
SECTION 4.2 HEREOF) AFFECTING THE COMPANY OR THE FINANCIAL STATEMENTS OF THE
COMPANY OR OF CHANGES IN APPLICABLE LAWS, REGULATIONS, OR ACCOUNTING PRINCIPLES,
WHENEVER THE COMMITTEE DETERMINES THAT SUCH ADJUSTMENTS ARE APPROPRIATE IN ORDER
TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS
INTENDED TO BE MADE AVAILABLE UNDER THE PLAN; PROVIDED THAT NO SUCH ADJUSTMENT
SHALL BE AUTHORIZED TO THE EXTENT THAT SUCH AUTHORITY WOULD BE INCONSISTENT WITH
THE PLAN’S MEETING THE REQUIREMENTS, IF APPLICABLE, OF CODE SECTION 162(M), AS
AMENDED FROM TIME TO TIME.


15.3        COMPLIANCE WITH CODE SECTION 162(M).  AT ALL TIMES WHEN CODE SECTION
162(M) IS APPLICABLE, ALL AWARDS GRANTED UNDER THIS PLAN TO NAMED EXECUTIVE
OFFICERS, OR TO PARTICIPANTS WHO WILL LIKELY BECOME NAMED EXECUTIVE OFFICERS AT
THE TIME OF VESTING OR PAYMENT, SHALL BE AWARDED AND ADMINISTERED TO COMPLY WITH
THE REQUIREMENTS OF CODE SECTION 162(M), UNLESS THE COMMITTEE DETERMINES THAT
SUCH COMPLIANCE IS NOT DESIRED.  IN ADDITION, IF CHANGES ARE MADE TO CODE
SECTION 162(M) OR THE REGULATIONS PROMULGATED THEREUNDER TO PERMIT GREATER
FLEXIBILITY WITH RESPECT TO ANY AWARD OR AWARDS AVAILABLE UNDER THE PLAN, THE
COMMITTEE MAY, SUBJECT TO THIS ARTICLE 15, MAKE ANY ADJUSTMENTS IT DEEMS
APPROPRIATE.

14




--------------------------------------------------------------------------------



ARTICLE 16


WITHHOLDING


16.1        TAX WITHHOLDING.  THE COMPANY SHALL HAVE THE POWER AND THE RIGHT TO
DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE COMPANY, AN AMOUNT
(IN CASH OR SHARES) SUFFICIENT TO SATISFY ANY TAXES REQUIRED BY FEDERAL, STATE,
OR LOCAL LAW OR REGULATION TO BE WITHHELD WITH RESPECT TO ANY TAXABLE EVENT
ARISING AS A RESULT OF THIS PLAN.


16.2        SHARE WITHHOLDING.  PARTICIPANTS MAY ELECT, SUBJECT TO THE APPROVAL
OF THE COMMITTEE, TO SATISFY ALL OR PART OF SUCH WITHHOLDING REQUIREMENT BY
HAVING THE COMPANY WITHHOLD SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE
AMOUNT TO BE WITHHELD UP TO THE MINIMUM STATUTORY TOTAL TAX WITHHOLDING RATE (OR
SUCH OTHER RATE THAT WILL NOT RESULT IN A NEGATIVE ACCOUNTING IMPACT).  ALL SUCH
ELECTIONS SHALL BE IRREVOCABLE, MADE IN WRITING, SIGNED BY THE PARTICIPANT, AND
SHALL BE SUBJECT TO ANY RESTRICTIONS OR LIMITATIONS THAT THE COMMITTEE, IN ITS
SOLE DISCRETION, DEEMS APPROPRIATE.


ARTICLE 17


INDEMNIFICATION

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company to the fullest
extent permitted by applicable law against and from any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf. 
The foregoing right of indemnification is subject to the person having been
successful in the legal proceedings or having acted in good faith and what is
reasonably believed to be a lawful manner in the Company’s best interests.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.


ARTICLE 18


SUCCESSORS

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of

15




--------------------------------------------------------------------------------


such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.


ARTICLE 19


LEGAL CONSTRUCTION


19.1        GENDER AND NUMBER.  EXCEPT WHERE OTHERWISE INDICATED BY THE CONTEXT,
ANY MASCULINE TERM USED HEREIN ALSO SHALL INCLUDE THE FEMININE; THE PLURAL SHALL
INCLUDE THE SINGULAR AND THE SINGULAR SHALL INCLUDE THE PLURAL.


19.2        SEVERABILITY.  IN THE EVENT ANY PROVISION OF THE PLAN SHALL BE HELD
ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT
THE REMAINING PARTS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND ENFORCED AS
IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


19.3        REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS AND THE ISSUANCE OF
SHARES UNDER THE PLAN SHALL BE SUBJECT TO, AND MAY BE MADE CONTINGENT UPON
SATISFACTION OF, ALL APPLICABLE LAWS, RULES, AND REGULATIONS, AND TO SUCH
APPROVALS BY ANY GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY
BE REQUIRED.


19.4        GOVERNING LAW.  TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW, THE
PLAN, AND ALL AGREEMENTS HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ANY CONFLICTS OR CHOICE
OF LAW RULE OR PRINCIPLE THAT MIGHT OTHERWISE REFER CONSTRUCTION OR
INTERPRETATION OF THIS PLAN TO THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION.


19.5        CODE SECTION 409A COMPLIANCE.  TO THE EXTENT APPLICABLE, IT IS
INTENDED THAT THIS PLAN AND ANY AWARDS GRANTED HEREUNDER COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND ANY RELATED REGULATIONS OR OTHER
GUIDANCE PROMULGATED WITH RESPECT TO SUCH SECTION BY THE U.S. DEPARTMENT OF THE
TREASURY OR THE INTERNAL REVENUE SERVICE (“SECTION 409A”).  ANY PROVISION THAT
WOULD CAUSE THE PLAN OR ANY AWARD GRANTED HEREUNDER TO FAIL TO SATISFY SECTION
409A SHALL HAVE NO FORCE OR EFFECT UNTIL AMENDED TO COMPLY WITH SECTION 409A,
WHICH AMENDMENT MAY BE RETROACTIVE TO THE EXTENT PERMITTED BY SECTION 409A.

16




--------------------------------------------------------------------------------